thomas v. state



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-03-194-CR





ALZENIA M. THOMAS	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM THE 396
TH
 DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)
------------

On October 26, 2001, appellant Alzenia M. Thomas pleaded guilty pursuant to a plea bargain to illegal redemption of food stamps.  Following the plea-bargain agreement, the trial court deferred adjudication and placed appellant on four years’ community supervision.  On January 8, 2003, the State petitioned to proceed to adjudication and revoke appellant’s community supervision.  Appellant pleaded true to having violated two conditions of her community supervision.  The trial court revoked appellant’s community supervision, adjudicated her guilty, and sentenced her to three years’ imprisonment.

In her sole point on appeal, she challenges the legal sufficiency of the evidence to support the trial court’s judgment revoking her community supervision.  Article 42.12, section 5, of the Texas Code of Criminal Procedure  prohibits an appellant from raising error in the adjudication of guilt process.  
Tex. Code Crim. Proc. Ann. 
art. 42.12, § 5(b) (Vernon Supp. 2004);
 Connolly v. State
, 983 S.W.2d 738, 740-41 (Tex. Crim. App. 1999).  Accordingly, we dismiss this appeal for want of jurisdiction.



SAM J. DAY

JUSTICE



PANEL B:	DAUPHINOT and HOLMAN, JJ.; and SAM J. DAY, J. (Retired, Sitting by Assignment).



DO NOT PUBLISH

Tex. R. App. P. 
47.2(b)



DELIVERED:  December 18, 2003

FOOTNOTES
1:See
 
Tex. R. App. P. 
47.4.